The opinion of the court was delivered by
Marshall, J.;
The plaintiff sued to quiet title to a strip of land along the west side of lots 7 and 8 in Duncan’s addition to Arkansas City. The defendants answered and claimed that they owned the property.' The action was tried on an agreed statement of facts. Judgment was rendered in favor of the plaintiff, and the defendants appeal.
On October 12, 1908, and for some time prior thereto, the plaintiff was the owner of and in the possession of lots 7 and 8 of Duncan’s addition to Arkansas City. On that day he with his wife deeded a strip of land on the west side of the property to the Southwestern Interurban Railway Company. The deed to that company contained the following:
“Provided, that said tract of land is granted to the party of the second part by the parties of the first part for the purpose of a right of way for its line of interurban railway; and that in the event said party of the second part shall fail to construct a line of interurban railway upon and along said strip of land, and shall fail to operate cars over the same, or if. said line of railway *304shall be abandoned by said company, then and in that event this deed shall become void and inoperative, and the title to the land herein conveyed revert to the grantors herein, their heirs, successors or assigns.”
On May 8, 1911, the plaintiff with his wife executed a-general warranty deed conveying to the defendant Samuel Baird “lots seven (7) and eight (8) in Duncan’s addition to- Arkansas City, Kan., according to the recorded plat thereof.” That deed, immediately after the description of the lots, contained the following:
“Except a strip of land along the west side of said lots and extending their entire length, which tract is occupied by the Southwestern Interurban Railway Company track heretofore conveyed to said Interurban Ry. Company.”
The only, question presented concerns the interpretation of the deeds. The deed to Samuel Baird did not convey all of lots 7 and 8. It conveyed all of lots 7 and 8 except what was occupied by the Southwestern Interurban Railway Company track. The deed from Collins and wife to the Interurban Railway Company provided that if the railway should be abandoned, the deed should be void and the title conveyed should revert to George T. Collins and his wife, and to their heirs, successors or assigns. No heirs are shown. The deed to Baird does not make the latter a successor of Collins in any interest to the land in controversy, and the deed to Baird did not convey the land to him. Collins retained all the title to the strip in controversy except what had been conveyed to the railway company. When that company abandoned the railway the full title to the land reverted to Collins. The language in each of the deeds is plain, unambiguous, and does not need any aid to its interpretation.
The judgment is affirmed.